Citation Nr: 1010594	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-31 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable rating for allergic 
rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1997 to January 2002 and from February 2002 to 
August 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO).  In that rating decision, the RO 
granted service connection for allergic rhinitis and assigned 
a noncompensable evaluation, effective from August 19, 2004.  
The Veteran appealed the assigned rating. 

In September 2006, the Veteran testified before the 
undersigned Acting Veterans Law Judge (VLJ) at a hearing held 
at the RO.  A copy of the transcript of the hearing has been 
associated with the claim folder. 

The matter on appeal was previously before the Board in July 
2007 and March 2009.  In July 2007, the Board remanded the 
claim with instructions that the Appeals Management Center 
(AMC) schedule the Veteran for a VA examination to evaluate 
the severity of her allergic rhinitis.  The Veteran underwent 
a VA examination in August 2008.  In March 2009, the Board 
found that the examination report did not contain sufficient 
information to adjudicate the claim and, thus, again remanded 
the claim back to the AMC with instructions for the August 
2008 VA examiner to provide further medical findings.  

Now included in the claims file is a May 2009 addendum to the 
August 2008 VA examination report that contains sufficient 
medical findings to adjudicate the Veteran's claim.  
Substantial compliance with the development requested in the 
Board's remands has been completed.  Thus, no further action 
to ensure compliance with the remand directive is required.  
See Stegall v. West, 11 Vet. App. 268 (1998) & Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).  


FINDING OF FACT

Throughout the period under appeal, the Veteran's allergic 
rhinitis has not been shown to be productive of polyps, 
greater than 50 percent obstruction of both nasal passages or 
complete obstruction of one nasal passage. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
allergic rhinitis have not been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic 
Code (DC) 6522 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for allergic rhinitis.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) and the Court of 
Appeals for Veterans Claims (Court) have held that, once 
service connection is granted, the claim is substantiated, 
additional notice is not required, and any defect in notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 
(2007).  No additional discussion of the duty to notify is 
therefore required.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A.  VA obtained 
the Veteran's service medical records, VA treatment records, 
and other treatment records identified by the Veteran.  In 
addition, the Veteran testified at a hearing conducted at the 
RO before the undersigned Acting VLJ.  

VA provided the Veteran with compensation examinations in 
June 2005 and in August 2008.  In addition, the August 2008 
VA examination has a respective addendum dated in May 2009 
that contains sufficient information to adjudiciate the 
Veteran's compensable rating claim.  It is noted that in the 
May 2009 addendum the VA examiner failed to discuss whether 
the Veteran's allergic rhinitis interferes with her 
employment pursuant to the Board's March 2009 remand 
instructions.  The claims folder, however, also contains the 
Veteran's subsequent VA treatment records, and in a July 2009 
VA treatment record, it was noted that the Veteran is 
currently employed.  There was no indication in that 
treatment record that the disability interfered with her 
employment.  Consequently, the Board is satisfied that there 
was substantial compliance with its March 2009 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) & 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The Veteran seeks an initial compensable disability rating 
for her allergic rhinitis.  She asserts that her disability 
is more severe than as reflected by the criteria for a 
noncompensable rating.  

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

The Veteran's disability due to allergic rhinitis has been 
assigned a noncompensable rating under a general set of 
criteria applicable to respiratory disabilities found at 
38 C.F.R. § 4.97, Diagnostic Code 6522.  Under the criteria 
found at Diagnostic Code 6522, a 10 percent rating is 
warranted when allergic rhinitis is manifested without 
polyps, but with greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side is 
rated 10 percent disabling.  Allergic rhinitis with polyps is 
rated as 30 percent disabling.  38 C.F.R. § 4.97. 

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. § 3.102.  

In this case, the Veteran asserts that the severity of her 
allergic rhinitis warrants a compensable disability rating.  
A review of the record shows that the Veteran underwent 
immunotheraphy for her allergic rhinitis during service, and 
she has continued to receive similar treatment for her 
allergic rhinitis at VA Medical Center in Phoenix.  The 
claims folder also contains the reports of two VA 
examinations, in which the VA examiners evaluated the 
severity of her allergic rhinitis. 

The Veteran was first afforded a VA examination in June 2005.  
In that examination report, the examiner noted the Veteran's 
history of allergic rhinitis and her current complaints of 
nasal congestion, postnasal drip with occasional cough and 
throat irritation, swollen and itchy eyes, sneezing and 
intermittent facial pressure.  On nasal examination, the 
examiner observed mild turbinate and hypertophy.  There was 
no evidence of mucal pus, polyps, or obstructing masses.  
There was no X-ray evidence of sinusitis.  The diagnosis was 
allergic rhinitis requiring immunotheraphy treatment.  

In August 2008, the Veteran underwent the second VA 
examination.  The examination report shows the Veteran 
complained of nasal congestion, rhinorrhea, sneezing, itchy 
and watery eyes, and swelling of the eyes.  On physical 
examination, the examiner observed that nasal mucosa was 
modestly swollen and there was evidence of postnasal 
drainage.  The examiner confirmed the diagnosis of allergic 
rhinitis.  

Pursuant to the instructions in the Board's March 2009 
remand, the August 2008 VA examiner supplemented his 
examination report with a May 2009 addendum.  In the 
addendum, the examiner noted that there was no evidence of 
polyps and that nasal passage obstruction was less than 50 
percent at the time of examination.  The examiner also noted 
that "the amount of obstruction may vary over time, 
dependent upon the amount of edema in mucosal surfaces, and 
may intermittently be 100 [percent] but at the time of 
examination nasal airway obstruction is less than 
50 [percent]." 

After reviewing the record, the Board finds that the 
Veteran's allergic rhinitis does not warrant a compensable 
disability rating.  The Board notes that the Veteran has not 
at any time shown manifestations that would warrant a 
compensable rating under 38 C.F.R. § 4.97, Diagnostic Code 
6522.  The Board finds that the medical findings from the 
examinations do not show the degree of involvement to warrant 
a compensable rating.  Significantly, both the June 2005 and 
August 2008 VA examiners noted that there was no sign of 
polyps, and neither examiner reported findings of nasal 
obstruction greater than 50 percent at the time of the 
examinations.  This symptomatology does not warrant a 
compensable rating.  See Id. 

The Board notes that the August 2008 VA examiner noted that 
the Veteran's allergic rhinitis may intermittently cause 100 
percent obstruction.  This medical finding, however, is 
speculative at best, and does not show that the allergic 
rhinitis actually causes greater than 50 percent obstruction.  
Moreover, none of the VA treatment records shows the 
Veteran's allergic rhinitis was manifested by greater than 50 
percent obstruction of both nasal passages or complete 
obstruction of one nasal passage, nor has the Veteran's 
allergic rhinitis been productive of polyps.  Thus, a 
compensable disability rating is not warranted.  See 
38 C.F.R. § 4.97, Diagnostic Code 6522. 

In addition, staged ratings are not applicable, since at no 
point did the Veteran's allergic rhinitis approximate the 
criteria for a compensable rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered the application of extra-
schedular rating in this case under 38 C.F.R. § 3.321(b)(1).  
During the September 2006 Board hearing, the Veteran 
testified that flare-ups in her allergic rhinitis caused her 
to miss work at least three to four times a month.  As noted 
above, the August 2008 VA examiner failed to address the 
issue of whether the Veteran's allergic rhinitis interferes 
with her employment in his May 2009 addendum.  The evidence 
of record contained in the subsequent VA treatment records-
including in particular the report of the July 2009 VA 
outpatient treatment session--shows that the Veteran is 
currently employed.  Also, there was no indication that her 
disability caused marked interference with her employment.  
The record does not show that the Veteran's disability causes 
her functional impairment beyond that interference 
contemplated by the assigned evaluation, or that it has 
necessitated frequent periods of hospitalization.  

Therefore, the Board finds that the impairment resulting from 
the Veteran's allergic rhinitis is appropriately compensated 
by the currently assigned schedular ratings.   Referral by 
the RO to the Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is thus not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Further, the noncompensable rating for the Veteran's 
service-connected allergic rhinitis has been assigned by 
application of the schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Also, as previously noted herein, the Veteran is 
currently employed, and the file contains no evidence that 
her service-connected allergic rhinitis impairs such 
employment.  For these reasons, any further discussion of a 
total disability rating based on individual unemployability 
claim is not necessary.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3 but 
finds that the evidence is not in an approximate balance of 
the positive evidence with the negative evidence as to 
warrant a compensable rating.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  The Veteran's compensable rating claim 
must, therefore, be denied.  


ORDER

Entitlement to an initial compensable disability rating for 
allergic rhinitis is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


